     Case 4:19-cv-04311 Document 11 Filed on 04/23/20 in TXSD Page 1 of 1




                                                                      United States District Court
UNITED STATES DISTRICT COURT                   SOUTHERN DISTRICT OFSouthern
                                                                    TEXASDistrict of Texas
                                                                           ENTERED
                                                                           April 23, 2020
                                                                        David J. Bradley, Clerk
Charles Felix Bean,                    §
      Petitioner,                      §
                                       §
v.                                     §
                                       §      Civil Action H-19-4311
Lorie Davis,                           §
Director, Texas Department             §
of Criminal Justice, Correctional      §
Institutions Division,                 §
       Respondent.                     §


                            Order of Adoption
            On March 2, 2020, Magistrate Judge Peter Bray filed a
      memorandum and recommendation (7) recommending that the
      court deny Charles Felix Bean’s petition for writ of habeas corpus.
      Bean filed objections. (10) The court denies Bean’s objections and
      adopts the memorandum and recommendation as its memorandum
      and opinion. The court will issue a separate final judgment.

               Signed on April 23, 2020, at Houston, Texas.



                                      ________________________
                                             Lynn N. Hughes
                                        United States District Judge
